 Case 2:20-cv-00995-CJC-JPR Document 53 Filed 03/08/21 Page 1 of 15 Page ID #:1183




 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9             CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
10
     WM INTERNATIONAL, INC., et al.,                  Case No. 2:20-cv-00995-CJC-JPR
11
                    Plaintiffs,
12                                                    STIPULATED PROTECTIVE
            vs.                                       ORDER
13
14 GOLDEN  LYON INVESTMENT CO. dba
   W.Y. INTERNATIONAL, INC., et al.,
15           Defendants.
16 ___________________________________
17 And related Counterclaim.
18
19
20          Pursuant to the stipulation of the parties, following guidance from the Court in the
21 February 25, 2021 hearing on Plaintiffs’ motion for entry of a discovery protective order
22 (Dkt. 47), and good cause appearing, IT IS HEREBY ORDERED, as follows:
23 1.       INTRODUCTION
24          1.1     PURPOSES AND LIMITATIONS
25          Discovery in this action may involve production of confidential, proprietary, or
26 private information for which special protection from public disclosure and from use for
27 any purpose other than prosecuting this litigation may be warranted. Accordingly, the
28

                                                  1
        [Proposed] Discovery Protective Order                    Case No. 2:20-cv-00995-CJC-JPR
  Case 2:20-cv-00995-CJC-JPR Document 53 Filed 03/08/21 Page 2 of 15 Page ID #:1184




 1 Parties hereby stipulate to and petition the Court to enter the following Stipulated
 2 Protective Order. The Parties acknowledge that this Order does not confer blanket
 3 protections on all disclosures or responses to discovery and that the protection it affords
 4 from public disclosure and use extends only to the limited information or items that are
 5 entitled to confidential treatment under the applicable legal principles. The Parties further
 6 acknowledge, as set forth in Section 12.3 below, that this Order does not entitle them to
 7 file Confidential Information under seal; Civil Local Rule 79-5 sets forth the procedures
 8 that must be followed and the standards that will be applied when a Party seeks permission
 9 from the Court to file material under seal.
10         1.2    GOOD CAUSE STATEMENT
11         Plaintiffs contend that the parties are direct competitors in the United States market
12 for rice stick and rice vermicelli.
13         During the course of this litigation the parties may provide informally for purposes
14 of settlement discussion or otherwise, or produce during discovery:
15         (a)    information or things of a confidential or non-public nature that qualify for
16 protection under Federal Rule of Civil Procedure 26(c) (“CONFIDENTIAL Information
17 or Items”); and
18         (b)    highly sensitive information or things regarding proprietary business methods
19 and procedures, confidential income, revenue, profit or pricing information, confidential
20 information regarding manufacturers, customers or sources of supply, confidential
21 marketing plans and strategies, and other information which the parties in good faith
22 believe contains or constitutes trade secrets or material non-public, competitively-
23 sensitive, proprietary or confidential information (“CONFIDENTIAL – ATTORNEYS
24 ONLY Information or Items,” as hereafter defined).
25         Disclosure of the CONFIDENTIAL – ATTORNEYS ONLY Information or Items
26 to any competitor, whether an opposing party or third party, without the protections of a
27 Stipulation and Protective Order, may create a substantial risk of serious and irreparable
28 competitive harm to the parties.

                                                  2
      [Proposed] Discovery Protective Order                      Case No. 2:20-cv-00995-CJC-JPR
  Case 2:20-cv-00995-CJC-JPR Document 53 Filed 03/08/21 Page 3 of 15 Page ID #:1185




 1          Maintaining the confidentiality of CONFIDENTIAL and CONFIDENTIAL –
 2 ATTORNEYS ONLY Information or Items for purposes of this litigation without
 3 unnecessary dissemination would serve the public interest, by allowing for resolution of
 4 the present dispute without at the same time creating substantial risk of serious and
 5 irreparable competitive harm to one or more of the parties.
 6 2.       DEFINITIONS
 7          2.1     Action: the above-captioned action, WM International, Inc., et al. v. Golden
 8 Lyon Investment Co. dba W.Y. International, Inc., et al., C.D. Cal. Case No. 2:20-cv-
 9 00995-CJC-JPR.
10          2.2     Challenging Party: a Party or Nonparty that challenges the designation of
11 information or items under this Order.
12          2.3     “CONFIDENTIAL” Information or Items: information (regardless of how it
13 is generated, stored, or maintained) or tangible things that qualify for protection under
14 Federal Rule of Civil Procedure 26(c).
15          2.4     “CONFIDENTIAL – ATTORNEYS ONLY” Information or Items shall be
16 limited to (i) documents, things or information that the Designating Party in good faith
17 believes comprise or reflect the most sensitive trade secrets (as defined in California Civil
18 Code § 3426.1(d)), and (ii) commercially sensitive, confidential and proprietary research,
19 development, technical, business or commercial information, the disclosure of which to
20 non-qualified persons subject to this Order the Designating Party reasonably and in good
21 faith believes would likely cause competitive or other serious harm, and may include the
22 following types of information:
23          (a)     technical information, including current research, development and
24 manufacturing information;
25          (b)     business information, including highly sensitive financial or marketing
26 information;
27          (c)     competitive technical information, including technical analyses or
28 comparisons of competitor’s products or services;

                                                   3
        [Proposed] Discovery Protective Order                    Case No. 2:20-cv-00995-CJC-JPR
  Case 2:20-cv-00995-CJC-JPR Document 53 Filed 03/08/21 Page 4 of 15 Page ID #:1186




 1         (d)    competitive business information, including non-public financial and
 2 marketing analyses, media scheduling, comparisons of competitor’s products or service,
 3 and strategic product/service expansion plans;
 4         (e)    personal health or medical information; and
 5         (f)    an individual’s personal credit, banking or other financial information..
 6         2.5    Counsel: Outside Counsel of Record and House Counsel (as well as their
 7 support staff).
 8         2.6    Designating Party: a Party or Nonparty that designates information or items
 9 that it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or
10 “CONFIDENTIAL-ATTORNEYS ONLY.”
11         2.7    Disclosure or Discovery Material: all items or information, regardless of the
12 medium or manner in which it is generated, stored, or maintained (including, among other
13 things, testimony, transcripts, and tangible things), that are produced or generated in
14 disclosures or responses to discovery in this matter.
15         2.8    Expert: a person with specialized knowledge or experience in a matter
16 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
17 expert witness or as a consultant in this action.
18         2.9    House Counsel: attorneys who are employees of a Party to this Action. House
19 Counsel does not include Outside Counsel of Record or any other outside counsel.
20         2.10 Nonparty: any natural person, partnership, corporation, association, or other
21 legal entity not named as a Party to this action.
22         2.11 Outside Counsel of Record: attorneys who are not employees of a Party to
23 this Action but are retained to represent or advise a Party and have appeared in this Action
24 on behalf of that Party or are affiliated with a law firm that has appeared on behalf of that
25 Party, including support staff.
26         2.12 Party:     any Party to this Action, including all of its officers, directors,
27 employees, consultants, retained experts, and Outside Counsel of Record (and their support
28 staffs).

                                                  4
      [Proposed] Discovery Protective Order                      Case No. 2:20-cv-00995-CJC-JPR
  Case 2:20-cv-00995-CJC-JPR Document 53 Filed 03/08/21 Page 5 of 15 Page ID #:1187




 1          2.13 Producing Party: a Party or Nonparty that produces Disclosure or Discovery
 2 Material in this Action.
 3          2.14 Professional Vendors: persons or entities that provide litigation support
 4 services (for example, photocopying, videotaping, translating, preparing exhibits or
 5 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 6 their employees and subcontractors.
 7          2.15 Protected Material: any Disclosure or Discovery Material that is designated
 8 as “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS ONLY.”
 9          2.16 Receiving Party: a Party that receives Disclosure or Discovery Material from
10 a Producing Party.
11 3.       SCOPE
12          The protections conferred by this Stipulated Protective Order cover not only
13 Protected Material (as defined above) but also any information copied or extracted from
14 Protected Material; all copies, excerpts, summaries, or compilations of Protected Material;
15 and any testimony, conversations, or presentations by Parties or their Counsel that might
16 reveal Protected Material.
17          Any use of Protected Material at trial will be governed by the orders of the trial
18 judge. This Order does not govern the use of Protected Material at trial.
19 4.       DURATION
20          Even after final disposition of this litigation, the confidentiality obligations imposed
21 by this Order will remain in effect until a Designating Party agrees otherwise in writing or
22 a court order otherwise directs. Final disposition is the later of (1) dismissal of all claims
23 and defenses in this Action, with or without prejudice, or (2) final judgment after the
24 completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this
25 Action, including the time limits for filing any motions or applications for extension of
26 time under applicable law.
27 5.       DESIGNATING PROTECTED MATERIAL
28          5.1     Each Party or Nonparty that designates information or items for protection

                                                   5
        [Proposed] Discovery Protective Order                      Case No. 2:20-cv-00995-CJC-JPR
  Case 2:20-cv-00995-CJC-JPR Document 53 Filed 03/08/21 Page 6 of 15 Page ID #:1188




 1 under this Order must take care to limit any such designation to specific material that
 2 qualifies under the appropriate standards. The Designating Party must designate for
 3 protection only those parts of material, documents, items, or oral or written
 4 communications that qualify so that other portions of the material, documents, items, or
 5 communications for which protection is not warranted are not swept unjustifiably within
 6 the ambit of this Order.
 7         Mass, indiscriminate, or routinized designations are prohibited. Designations that
 8 are shown to be clearly unjustified or that have been made for an improper purpose (for
 9 example, to unnecessarily encumber the case-development process or to impose
10 unnecessary expenses and burdens on other parties) may expose the Designating Party to
11 sanctions.
12         If it comes to a Designating Party’s attention that information or items it designated
13 for protection do not qualify for that level of protection, that Designating Party must
14 promptly notify all other Parties that it is withdrawing the inapplicable designation.
15         5.2    Except as otherwise provided in this Order, Disclosure or Discovery Material
16 that qualifies for protection under this Order must be clearly so designated before the
17 material is disclosed or produced.
18         Designation in conformity with this Order requires the following:
19         (a)   for information in documentary form (for example, paper or electronic
20 documents but excluding transcripts of depositions or other pretrial or trial proceedings),
21 the Producing Party must affix at a minimum the legend “CONFIDENTIAL” or
22 “CONFIDENTIAL-ATTORNEYS ONLY” to each page that contains Protected Material.
23 If only a portion or portions of the material on a page qualify for protection, the Producing
24 Party must clearly identify the protected portion(s) (for example, by making appropriate
25 markings in the margins).
26         A Party or Nonparty that makes original documents available for inspection need
27 not designate them for protection until after the inspecting Party has indicated which
28 documents it would like copied and produced. During the inspection and before the

                                                  6
      [Proposed] Discovery Protective Order                      Case No. 2:20-cv-00995-CJC-JPR
  Case 2:20-cv-00995-CJC-JPR Document 53 Filed 03/08/21 Page 7 of 15 Page ID #:1189




 1 designation, all material made available for inspection must be treated as
 2 “CONFIDENTIAL-ATTORNEYS ONLY.” After the inspecting Party has identified the
 3 documents it wants copied and produced, the Producing Party must determine which
 4 documents, or portions thereof, qualify for protection under this Order. Then, before
 5 producing        the   specified    documents,   the   Producing    Party   must    affix   the
 6 “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS ONLY” legend to each page
 7 that contains Protected Material. If only a portion or portions of the material on a page
 8 qualify for protection, the Producing Party also must clearly identify the protected
 9 portion(s) (for example, by making appropriate markings in the margins).
10          (b) for testimony given in depositions, the Designating Party must identify the
11 Disclosure or Discovery Material that is protected on the record, before the close of the
12 deposition.
13          (c) for information produced in some form other than documentary and for any other
14 tangible items, the Producing Party must affix in a prominent place on the exterior of the
15 container or containers in which the information is stored the legend “CONFIDENTIAL”
16 or “CONFIDENTIAL-ATTORNEYS ONLY.”                      If only a portion or portions of the
17 information warrant protection, the Producing Party, to the extent practicable, must identify
18 the protected portion(s).
19          5.3     If timely corrected, an inadvertent failure to designate qualified information
20 or items does not, standing alone, waive the Designating Party’s right to secure protection
21 under this Order for that material. On timely correction of a designation, the Receiving
22 Party must make reasonable efforts to assure that the material is treated in accordance with
23 the provisions of this Order.
24 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
25          6.1     Any Party or Nonparty may challenge a designation of confidentiality at any
26 time consistent with the Court’s scheduling order.
27          6.2     The Challenging Party must initiate the dispute-resolution process (and, if
28 necessary, file a discovery motion) under Local Rule 37.

                                                    7
        [Proposed] Discovery Protective Order                      Case No. 2:20-cv-00995-CJC-JPR
  Case 2:20-cv-00995-CJC-JPR Document 53 Filed 03/08/21 Page 8 of 15 Page ID #:1190




 1          6.3      The burden of persuasion in any such proceeding is on the Designating Party.
 2 Frivolous challenges, and those made for an improper purpose (for example, to harass or
 3 impose unnecessary expenses and burdens on other parties), may expose the Challenging
 4 Party to sanctions.         Unless the Designating Party has waived or withdrawn the
 5 confidentiality designation, all parties must continue to afford the material in question the
 6 level of protection to which it is entitled under the Producing Party’s designation until the
 7 Court rules on the challenge.
 8 7.       ACCESS TO AND USE OF PROTECTED MATERIAL
 9          7.1      A Receiving Party may use Protected Material that is disclosed or produced
10 by another Party or by a Nonparty in connection with this Action only for prosecuting,
11 defending, or attempting to settle this Action. Such Protected Material may be disclosed
12 only to the categories of people and under the conditions described in this Order. When the
13 Action has been terminated, a Receiving Party must comply with the provisions of Section
14 13 below (FINAL DISPOSITION).
15          Protected Material must be stored and maintained by a Receiving Party at a location
16 and in a manner sufficiently secure to ensure that access is limited to the people authorized
17 under this Order.
18          7.2      Unless otherwise ordered by the Court or permitted in writing by the
19 Designating Party, a Receiving Party may disclose any information or item designated
20 “CONFIDENTIAL” only to the following people:
21                (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
22 employees of that Outside Counsel of Record to whom it is reasonably necessary to
23 disclose the information for this Action;
24                (b) the officers, directors, and employees (including House Counsel) of the
25 Receiving Party to whom disclosure is reasonably necessary for this Action;
26                (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
27 is reasonably necessary for this Action and who have signed the “Acknowledgment and
28 Agreement to Be Bound” (Exhibit A);

                                                    8
        [Proposed] Discovery Protective Order                      Case No. 2:20-cv-00995-CJC-JPR
  Case 2:20-cv-00995-CJC-JPR Document 53 Filed 03/08/21 Page 9 of 15 Page ID #:1191




 1            (d) the Court and its personnel;
 2            (e) court reporters and their staff;
 3            (f) professional jury or trial consultants, mock jurors, and Professional Vendors
 4 to whom disclosure is reasonably necessary for this Action and who have signed the
 5 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6            (g) the author or recipient of a document containing the information or a
 7 custodian or other person who otherwise possessed or knew the information;
 8            (h) during their depositions, witnesses and attorneys for witnesses to whom
 9 disclosure is reasonably necessary, provided that the deposing party requests that the
10 witness sign the form attached as Exhibit A hereto and the witnesses will not be permitted
11 to keep any confidential information unless they sign the form, unless otherwise agreed by
12 the Designating Party or ordered by the Court. Pages of transcribed deposition testimony
13 or exhibits to depositions that reveal Protected Material may be separately bound by the
14 court reporter and may not be disclosed to anyone except as permitted under this Order;
15 and
16            (i) any mediator or settlement officer, and their supporting personnel, mutually
17 agreed on by any of the Parties engaged in settlement discussions or appointed by the Court.
18            7.3.       Unless otherwise ordered by the Court or permitted in writing by the
19 Designating Party, Confidential Information or Items designated CONFIDENTIAL-
20 ATTORNEYS ONLY may only be disclosed to:
21            (a)        Outside counsel to the parties in the instant matter, including clerical,
22 secretarial, and paralegal staff employed by such counsel;
23            (b)        The Court, Court clerks, deposition and trial reporters in the Litigation,
24 paraprofessional and secretarial employees of such Court and any mediator or settlement
25 officer in the above-captioned case;
26            (c)        Independent consultants or experts retained by any party in this case
27 who are expected to testify at trial or employed by counsel in order to assist in preparation
28 for trial or for deposition or mediation and who are not employees, officers, directors or

                                                     9
      [Proposed] Discovery Protective Order                        Case No. 2:20-cv-00995-CJC-JPR
 Case 2:20-cv-00995-CJC-JPR Document 53 Filed 03/08/21 Page 10 of 15 Page ID #:1192




 1 partners of any party, provided that said consultant or expert shall, in advance of receiving
 2 any such Confidential Information or Item, agree to the provisions of this Protective Order
 3 and execute the Acknowledgment and Agreement to Be Bound that is attached hereto as
 4 Exhibit “A”;
 5              (d)        Any person who authored or previously received the Confidential
 6 Information or Item;
 7              (e)        Third-party witnesses during the course of their depositions, provided
 8 that (1) counsel for the designating party shall be informed that the witness will be shown
 9 Protected Material before the designated information is shown to the witness to give
10 counsel for the designating party an opportunity to object and (2) if an objection to showing
11 the witness the Protected Material is made, the parties will undertake good faith efforts to
12 resolve the objection during the course of the deposition prior to bringing the matter before
13 the Court. Protected Material shall not be shown to the witness until the Court rules on the
14 objection.
15              (f)        Commercial photocopying services ordinarily used by counsel for the
16 purpose of photocopying; and
17              (g)        Any other person to whom the Designating Party agrees to in writing.
18 8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
19 OTHER LITIGATION
20          If a Party is served with a subpoena or a court order issued in other litigation that
21 compels disclosure of any information or items designated in this Action as
22 “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS ONLY” that Party must
23              (a) promptly notify in writing the Designating Party. Such notification must
24 include a copy of the subpoena or court order unless prohibited by law;
25              (b) promptly notify in writing the party who caused the subpoena or order to
26 issue in the other litigation that some or all of the material covered by the subpoena or order
27 is subject to this Protective Order. Such notification must include a copy of this Order; and
28              (c) cooperate with respect to all reasonable procedures sought to be pursued by

                                                   10
        [Proposed] Discovery Protective Order                     Case No. 2:20-cv-00995-CJC-JPR
 Case 2:20-cv-00995-CJC-JPR Document 53 Filed 03/08/21 Page 11 of 15 Page ID #:1193




 1 the Designating Party whose Protected Material may be affected.
 2          If the Designating Party timely seeks a protective order, the Party served with the
 3 subpoena or court order should not produce any information designated in this action as
 4 “CONFIDENTIAL”               or    “CONFIDENTIAL-ATTORNEYS               ONLY”      before    a
 5 determination on the protective-order request by the relevant court unless the Party has
 6 obtained the Designating Party’s permission. The Designating Party bears the burden and
 7 expense of seeking protection of its Protected Material, and nothing in these provisions
 8 should be construed as authorizing or encouraging a Receiving Party in this Action to
 9 disobey a lawful directive from another court.
10 9.       A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
11 THIS LITIGATION
12              (a) The terms of this Order are applicable to information produced by a Nonparty
13 in this Action and designated as “CONFIDENTIAL” or “CONFIDENTIAL-
14 ATTORNEYS ONY.” Such information is protected by the remedies and relief provided
15 by this Order. Nothing in these provisions should be construed as prohibiting a Nonparty
16 from seeking additional protections.
17              (b) In the event that a Party is required by a valid discovery request to produce a
18 Nonparty’s Confidential Information in its possession and the Party is subject to an
19 agreement with the Nonparty not to produce the Nonparty’s Confidential Information, then
20 the Party must
21                  (1) promptly notify in writing the Requesting Party and the Nonparty that
22 some or all of the information requested is subject to a confidentiality agreement with a
23 Nonparty;
24                  (2) promptly provide the Nonparty with a copy of this Order, the relevant
25 discovery request(s), and a reasonably specific description of the information requested;
26 and
27                  (3) make the information requested available for inspection by the Nonparty,
28 if requested.

                                                   11
        [Proposed] Discovery Protective Order                      Case No. 2:20-cv-00995-CJC-JPR
 Case 2:20-cv-00995-CJC-JPR Document 53 Filed 03/08/21 Page 12 of 15 Page ID #:1194




 1            (c) If the Nonparty fails to seek a protective order within 21 days of receiving
 2 the notice and accompanying information, the Receiving Party may produce the
 3 Nonparty’s Confidential Information responsive to the discovery request. If the Nonparty
 4 timely seeks a protective order, the Receiving Party must not produce any information in
 5 its possession or control that is subject to the confidentiality agreement with the Nonparty
 6 before a ruling on the protective-order request. Absent a court order to the contrary, the
 7 Nonparty must bear the burden and expense of seeking protection of its Protected Material.
 8 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 9         If a Receiving Party learns that by inadvertence or otherwise, it has disclosed
10 Protected Material to any person or in any circumstance not authorized under this Order,
11 the Receiving Party must immediately notify the Designating Party in writing of the
12 unauthorized disclosures, use its best efforts to retrieve all unauthorized copies of the
13 Protected Material, inform the person or people to whom unauthorized disclosures were
14 made of the terms of this Order, and ask that person or people to execute the
15 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
16 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
17 PROTECTED MATERIAL
18         When a Producing Party gives notice to Receiving Parties that certain inadvertently
19 produced material is subject to a claim of privilege or other protection, the obligations of
20 the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
21 12.     MISCELLANEOUS
22         12.1 Nothing in this Order abridges the right of any person to seek its modification
23 by the Court.
24         12.2 By stipulating to the entry of this Order, no Party waives any right it otherwise
25 would have to object to disclosing or producing any information or item on any ground not
26 addressed in this Order. Similarly, no Party waives any right to object on any ground to use
27 in evidence of any of the material covered by this Order.
28         12.3 A Party that seeks to file under seal any Protected Material must comply with

                                                 12
      [Proposed] Discovery Protective Order                      Case No. 2:20-cv-00995-CJC-JPR
 Case 2:20-cv-00995-CJC-JPR Document 53 Filed 03/08/21 Page 13 of 15 Page ID #:1195




 1 Civil Local Rule 79-5. Protected Material may be filed under seal only pursuant to a court
 2 order authorizing the sealing of the specific Protected Material at issue. If a Party's request
 3 to file Protected Material under seal is denied, then the Receiving Party may file the
 4 information in the public record unless otherwise instructed by the Court.
 5 13.     FINAL DISPOSITION
 6         After the final disposition of this Action, as defined in paragraph 4, within 60 days
 7 of a written request by the Designating Party, each Receiving Party must return all
 8 Protected Material to the Producing Party or destroy such material. As used in this
 9 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
10 summaries, and any other format reproducing or capturing any of the Protected Material.
11 Whether the Protected Material is returned or destroyed, the Receiving Party must submit
12 a written certification to the Producing Party (and, if not the same person or entity, to the
13 Designating Party) by the 60-day deadline that identifies (by category, when appropriate)
14 all the Protected Material that was returned or destroyed and affirms that the Receiving
15 Party has not retained any copies, abstracts, compilations, summaries, or any other format
16 reproducing or capturing any of the Protected Material. Notwithstanding this provision,
17 Counsel are entitled to retain an archival copy of all pleadings; motion papers; trial,
18 deposition, and hearing transcripts; legal memoranda; correspondence; deposition and trial
19 exhibits; expert reports; attorney work product; and consultant and expert work product
20 even if such materials contain Protected Material. Any such archival copies that contain
21 or constitute Protected Material remain subject to this Order as set forth in Section 4
22 (DURATION).
23 14.     SANCTIONS
24         Any willful violation of this Order may be punished by civil or criminal contempt,
25 financial or evidentiary sanctions, reference to disciplinary authorities, or other appropriate
26 action at the discretion of the Court.
27
28

                                                  13
       [Proposed] Discovery Protective Order                      Case No. 2:20-cv-00995-CJC-JPR
 Case 2:20-cv-00995-CJC-JPR Document 53 Filed 03/08/21 Page 14 of 15 Page ID #:1196




 1       IT IS SO ORDERED.
 2
 3 Dated: March 8, 2021
 4
 5                                           __________________________________
                                             Hon. Jean P. Rosenbluth
 6                                           United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             14
     [Proposed] Discovery Protective Order               Case No. 2:20-cv-00995-CJC-JPR
 Case 2:20-cv-00995-CJC-JPR Document 53 Filed 03/08/21 Page 15 of 15 Page ID #:1197




 1                                            EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4         I, _____________________________ [full name], of _________________ [full
 5 address], declare under penalty of perjury that I have read in its entirety and understand
 6 the Stipulated Protective Order that was issued by the U.S. District Court for the Central
 7
     District of California on [date] in the case of WM International, Inc., et al. v. Golden Lyon
 8
     Investment Co. dba W.Y. International, Inc., et al., C.D. Cal. Case No. 2:20-cv-00995-CJC-
 9
     JPR. I agree to comply with and to be bound by all terms of this Stipulated Protective
10
     Order, and I understand and acknowledge that failure to so comply could expose me to
11
     sanctions and punishment, including contempt. I solemnly promise that I will not disclose
12
     in any manner any information or item that is subject to this Stipulated Protective Order to
13
     any person or entity except in strict compliance with the provisions of this Order.
14
15         I further agree to submit to the jurisdiction of the U.S. District Court for the Central

16 District of California for the purpose of enforcing the terms of this Stipulated Protective
17 Order, even if such enforcement proceedings occur after termination of this action. I
18 hereby    appoint    __________________________         [full    name]      of
19 _______________________________________ [full address and telephone number] as
20 my California agent for service of process in connection with this action or any proceedings
21 related to enforcement of this Stipulated Protective Order.
22 Date: ______________________________________
23 City and State where signed: _________________________________
24 Printed name: _______________________________
25
26 Signature: __________________________________
27
28

                                                  15
      [Proposed] Discovery Protective Order                       Case No. 2:20-cv-00995-CJC-JPR
